IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

BRIAN E. NAPP AND SHEILAH            NOT FINAL UNTIL TIME EXPIRES TO
M. HORMAN,                           FILE MOTION FOR REHEARING AND
                                     DISPOSITION THEREOF IF FILED
      Petitioners,
                                     CASE NO. 1D17-1530
v.

OAKLEAF PLANTATION
PROPERTY OWNERS
ASSOCIATION, INC., A
FLORIDA NOT-FOR-PROFIT
CORPORATION, AND ORANGE
PARK TRUST SERVICES, LLC
AS TRUSTEE OF THE CLAY
COUNTY LAND TRUST #08-04-
25-007868-011-09,

      Respondents.

___________________________/

Opinion filed August 9, 2017.

Petition for Writ of Certiorari.

P. Campbell Ford and Alison A. Blake of Ford, Miller & Wainer, P.A., Jacksonville
Beach, for Petitioners.

Zachary R. Roth of Ansbacher Law, Jacksonville, for Respondent Oakleaf Plantation
Owners Association, Inc.

M. Scott Thomas and Cristine M. Russell of Rogers Towers, P.A., Jacksonville, for
Respondent Orange Park Trust Services, LLC.


PER CURIAM.
    DENIED.

LEWIS, WETHERELL, and WINSOR, JJ., CONCUR.




                               2